Case: 17-12575   Date Filed: 08/10/2018   Page: 1 of 8


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12575
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:17-cr-20115-KMM-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus

GREGORIO DOMINGUEZ VASQUEZ,

                                                     Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 10, 2018)



Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-12575       Date Filed: 08/10/2018   Page: 2 of 8


      Gregorio Dominguez Vasquez was sentenced to 46 months’ imprisonment

after he pled guilty to one count of smuggling firearms outside the United States, in

violation of 18 U.S.C. § 554(a). On appeal, Vasquez argues that the district court

erred by imposing a procedurally and substantively unreasonable sentence. After

careful review, we affirm.

                              I.      BACKGROUND

      During routine inspections of cargo containers at the Port of Puerto Plata,

Dominican Republic, agents of the Dominican Republic Ministry of Defense and

Dominican Customs discovered six semiautomatic pistols with ammunition inside

a 55-gallon drum within a cargo container. Agents seized the firearms and cargo

container for further investigation. Joint investigation between Dominican

authorities and U.S. Homeland Security agents revealed that the shipment

including the 55-gallon drum located within the container belonged to Vasquez.

After verifying the serial numbers from the seized weapons, law enforcement

discovered that Vasquez had recently purchased the weapons from several gun

shops in the Southern District of Florida. Upon being apprehended, Vasquez

admitted his participation in a weapons smuggling scheme and indicated he also

had smuggled weapons previously for monetary gain. Vasquez pled guilty to one

count of exportation of a firearm, in violation of 18 U.S.C. § 554(a), pursuant to a

plea agreement.


                                           2
              Case: 17-12575      Date Filed: 08/10/2018   Page: 3 of 8


      In preparing the Presentence Investigation Report (“PSI”), a probation

officer calculated a base offense level of 26 because more than two weapons were

involved. See U.S.S.G. § 2M5.2(a)(1). The probation officer credited Vasquez

with a three-level reduction for acceptance of responsibility pursuant to U.S.S.G §

3E1.1, resulting in a total offense level of 23. Vasquez had no criminal history,

resulting in a criminal history category of I. His calculated guidelines range was

46 to 57 months of imprisonment. At sentencing, Vasquez objected to the use of §

2M5.2 to set his base offense level. The district court overruled his objection and

adopted the calculation set forth in the PSI. After considering the Sentencing

Guidelines as well as the factors set forth in 18 U.S.C. § 3553(a), the district court

sentenced Vasquez to 46 months’ imprisonment. Vasquez objected to the

substantive reasonableness of his sentence—an objection the district court

overruled.

      This is Vasquez’s appeal.

                        II.    STANDARDS OF REVIEW

      We review legal interpretations of the Sentencing Guidelines de novo.

United States v. Maddox, 803 F.3d 1215, 1220 (11th Cir. 2015). We review the

reasonableness of a sentence under an abuse of discretion standard. Gall v. United

States, 552 U.S. 38, 41 (2007). Reviewing the reasonableness of a sentence is a

two-step process. “We look first at whether the district court committed any


                                           3
                Case: 17-12575        Date Filed: 08/10/2018       Page: 4 of 8


significant procedural error and then at whether the sentence is substantively

reasonable under the totality of the circumstances.” United States v. Tome, 611
F.3d 1371, 1378 (11th Cir. 2010). The party challenging the sentence bears the

burden of showing it is unreasonable in the light of the record and the relevant

factors. Id.

       Our examination of the totality of the circumstances includes an inquiry into

whether the § 3553(a) factors support the sentence. United States v. Gonzalez, 550
F.3d 1319, 1324 (11th Cir. 2008). 1 A court abuses its discretion when it fails to

consider relevant factors that were due significant weight, gives an improper or

irrelevant factor significant weight, or commits a clear error of judgment in

considering the proper factors. United States v. Irey, 612 F.3d 1160, 1189 (11th

Cir. 2010) (en banc). Although generally the weight to be accorded any given

§ 3553(a) factor is a matter committed to the sound discretion of the district court,

United States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008), a district court

commits a clear error of judgment when it “considers the proper factors but

balances them unreasonably” and imposes a sentence that “does not achieve the

purposes of sentencing as stated in § 3553(a),” Irey, 612 F.3d at 1189 (internal

quotation marks omitted).
       1
         The factors delineated in 18 U.S.C. § 3553(a) include the nature and circumstances of
the offense and history and characteristics of the defendant; the need for the sentence imposed to
afford adequate deterrence to criminal conduct, to protect the public from further crimes by the
defendant, and to provide the defendant with needed educational or vocational training; and the
kinds of sentences available and established sentencing ranges. See 18 U.S.C. § 3553(a)(1)-(5).
                                                4
              Case: 17-12575     Date Filed: 08/10/2018    Page: 5 of 8


      Although we do not automatically presume a within-guidelines sentence to

be reasonable, ordinarily we expect it to be. United States v. Asante, 782 F.3d 639,

648 (11th Cir. 2015). That a sentence falls at the low end of the guidelines range

and well below the statutory maximum are two indications of reasonableness. See

United States v. Cubero, 754 F.3d 888, 898 (11th Cir. 2014).

                                III.   DISCUSSION

      Vasquez contends that his sentence is both procedurally and substantively

unreasonable. We address his arguments in turn.

A.    Procedural Reasonableness

      Vasquez argues that his sentence is procedurally unreasonable in two ways.

First, he argues, the district court incorrectly applied the Sentencing Guidelines to

his offense. Second, he says, the district court failed to apply a downward

departure under the guidelines commentary.

      Vasquez first argues that the district court should have used § 2K2.1 instead

of § 2M5.2 because it reflects his offense conduct more accurately. We disagree.

A district court must determine which offense guideline covers the offense of

conviction. United States v. Belfast, 611 F.3d 783, 824 (11th Cir. 2010); U.S.S.G.

§ 1B1.2(a). The district court identifies the appropriate offense guideline using the

Statutory Index for the offense of conviction. Belfast, 611 F.3d at 824; U.S.S.G.




                                          5
                  Case: 17-12575       Date Filed: 08/10/2018       Page: 6 of 8


§ 1B1.2(a). When a criminal statute has more than one corresponding guideline,

the district court applies the guideline most appropriate for the conduct for which

the defendant was convicted and then determines the appropriate guidelines range.

See Belfast, 611 F.3d at 824.

      The Sentencing Guidelines Manual lists four corresponding guidelines for a

conviction under 18 U.S.C. § 554(a): § 2B1.5, § 2M5.1, § 2M5.2, and § 2Q2.1.

See U.S.S.G. app. A. One of these, § 2M5.2, applies to the exportation of firearms,

ammunition, or military equipment without a valid export license. In contrast,

§ 2K2.1—which applies to the unlawful receipt, possession, or transportation of

firearms or ammunition, or prohibited transactions involving firearms or

ammunition—is not listed in the Statutory Index for a violation of 18 U.S.C.

§ 554(a). See U.S.S.G. § 2K2.1. Thus, under the plain text of the guidelines, the

district court did not err when it applied § 2M5.2 rather than § 2K2.1. 2

      Second, Vasquez argues that the district court erred in failing to consider a

departure under the guidelines commentary. We are without jurisdiction to

consider his argument. Application note 1 of § 2M5.2 states, “[t]he base offense

level assumes that the offense conduct was harmful or had the potential to be

harmful to a security or foreign policy interest of the United States. In the unusual

case where the offense conduct posed no such risk, a downward departure may be

      2
           Vasquez does not argue that the district court should have applied § 2B1.5, § 2M5.1, or
§ 2Q2.1.
                                                 6
                 Case: 17-12575        Date Filed: 08/10/2018        Page: 7 of 8


warranted.” See U.S.S.G. § 2M5.2 cmt. n.1. In other words, the district court had

discretion to determine whether a downward departure was warranted. We lack

jurisdiction to review a district court’s refusal to grant a discretionary downward

departure unless the district court incorrectly believed that it did not have the

statutory authority to depart. See United States v. Norris, 452 F.3d 1275, 1282

(11th Cir. 2006). Barring an indication in the record to the contrary, we assume

that the district court understood it had the authority to apply a downward

departure. See United States v. Dudley, 463 F.3d 1221, 1228 (11th Cir. 2006).

      Here we need not assume because the record makes clear that the district

court understood it had the authority to grant a downward departure. The district

court stated, “I understand that the Court has the discretion to depart downward or

to vary. I choose not to do so. I think it’s not appropriate under the circumstances,

and the guidelines correctly reflect the seriousness of the harm, which is one of the

3553 factors.” Sentencing Hr’g Tr. at 7 (Doc. 49). 3 We thus lack jurisdiction to

consider the merits of whether a downward departure would have been appropriate

under application note 1 of § 2M5.2.

B.    Substantive Reasonableness

      Vasquez argues that his sentence is substantively unreasonable because it

failed to meet the mandates of 18 U.S.C. § 3553(a).


      3
          “Doc. #” refers to the numbered entries on the district court’s docket.
                                                  7
                Case: 17-12575       Date Filed: 08/10/2018       Page: 8 of 8


       After examining the totality of the circumstances and the § 3553(a) factors,

Vasquez has failed to demonstrate that his sentence is unreasonable. See Gonzalez,
550 F.3d at 1324. Although Vasquez had a criminal history category of I, he

confessed to previous participation in smuggling weapons for monetary gain.

Although Vasquez argues that the district court did not give enough weight to §

3553(a)(1), we do not find any abuse of discretion.4 The district court determined

that general and specific deterrence was necessary. Vasquez’s sentence was at the

bottom of the advisory guidelines range and well below the statutory maximum of

10 years—factors that counsel in favor of its reasonableness. We therefore

conclude the district court committed no substantive error.

                                   IV.    CONCLUSION

       Vasquez has failed to demonstrate that his sentence is procedurally or

substantively unreasonable. We affirm the sentence the district court imposed.

       AFFIRMED.




       4
        Section 3553(a)(1) refers to the nature and circumstances of the offense and the history
and characteristics of the defendant. See 18 U.S.C. § 3553(a)(1).
                                                8